Citation Nr: 1015244	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of traumatic brain injury (TBI) to include residual 
tension type headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2002 to July 2005 (to include service in Iraq.)  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2007, the Veteran 
requested a hearing before the Board.  He failed to report to 
a Travel Board hearing scheduled in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The rating decision on appeal denied service connection for 
PTSD based on a finding that such disability was not shown.  
Notably, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant 
case the Veteran had presented arguments essentially to that 
effect.  See February 14, 2007 VA Form 9.  A February 2009 
rating decision granted service connection for panic attacks, 
rated 100 percent.  Such rating would appear to have 
constituted a substantial grant of the benefit sought (since 
if PTSD were shown and found service-connected it would be 
rated together with the panic attack because a separate 
compensable rating would violate the prohibition on 
pyramiding in 38 C.F.R. § 4.14).  The RO then (in July 2009) 
issued a supplemental statement of the case (SSOC) 
encompassing the matter of service connection for PTSD.  
Given the arguments that had been presented by the Veteran it 
would appear that he considers the grant of service 
connection for panic attacks rated 100 percent a substantial 
grant of his claim seeking service connection for a 
psychiatric disability.  The RO sought his confirmation in 
the matter, but was unable to contact him.  He is entitled to 
establish service connection for the diagnosis of PTSD if he 
so chooses.
Notably, there is conflicting evidence in the record 
regarding whether the Veteran has a diagnosis of PTSD and 
further development to resolve the conflict would be 
necessary. The Veteran's treating VA psychiatrist (who should 
have the most familiarity with the Veteran's psychiatric 
disability picture assigns him a diagnosis of PTSD.  See 
August 4, 2008 VA treatment record; it does not include an 
outline of the constellation of symptoms on which the 
diagnosis is based.  On October 2008 VA examination a 
psychologist opined that the Veteran did not meet the 
criteria for a diagnosis for PTSD, but did not identify what 
symptoms for such diagnosis were lacking.

Regarding the claim pertaining to the rating for residuals of 
TBI, a February 2009 rating decision and a July 2009 SSOC, 
cited to August, September, November and December 2008 
reports of VA consultations for assessment of such 
disability. The record before the Board does not include such 
reports.  Inasmuch as they would appear to be pertinent 
(perhaps critical) evidence in this matter (particularly for 
rating under the revised criteria effective October 23, 
2008), they must be secured.  Furthermore, if such records 
are unavailable, or do not contain adequate information 
another examination to assess the Veteran's residuals of TBI 
would be necessary.  The record reflects that the Veteran has 
failed to report for scheduled VA examination.

The Veteran is advised that under governing regulation when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655.  

Notably, as the appeal in the matter of the rating for 
residuals of TBI is from the initial rating assigned with the 
award of service connection, staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should seek clarification from 
the Veteran (to include through his 
representative) regarding his intent as to 
the claim of service connection for the 
diagnosis of PTSD (i.e., whether he 
intends to pursue an appeal in the 
matter).  In that regard should be advised 
that under governing regulation PTSD and 
his already service-connected panic 
attacks may not be assigned separate 
compensable ratings, but would be assigned 
a single rating encompassing both 
diagnoses.  

2.  If the Veteran expresses intent to 
continue with an appeal seeking service 
connection for PTSD (or there is no 
response to the RO's request for 
clarification in the matter), the RO 
should:

(a) Secure the complete clinical records 
of any VA evaluation or treatment the 
Veteran has received for psychiatric 
disability since August 2008.

(b) Obtain from the VA treating 
psychiatrist who assigned the Veteran a 
diagnosis of PTSD on August 4, 2008 an 
explanation of the constellation of 
symptoms shown that support such 
diagnosis.  If that physician is 
unavailable to meet this request, there 
must be an explanation in the record of 
the reason for the unavailability.   

(c) Arrange for the Veteran to be examined 
by a psychiatrist to resolve the apparent 
conflict in the evidence as to whether or 
not the Veteran has PTSD.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination. The examiner should note the 
reports of the Veteran's treatment on 
August 4, 2008 and the October 2008 VA 
examination and provide an opinion as to 
whether or not the Veteran meets the 
criteria for a diagnosis of PTSD related 
to his combat experiences.  The examiner 
must explain the rationale for the opinion 
in detail.  If PTSD is not diagnosed, the 
examiner must indicate what requirements 
for such diagnosis are found to be 
lacking.

3. Regarding residuals of TBI, the RO 
should: 

(a) Secure for the record the complete 
clinical records of any VA evaluation or 
treatment the Veteran has received for his 
residuals of TBI since May 2008 (to 
specifically include the records cited in 
the February 2009 rating decision and in 
the July 2009 SSOC).  If any such records 
are unavailable, it should be so noted in 
the claims file, with an explanation for 
the unavailability, and the Veteran and 
his representative should be so notified.  

(b) The RO should review the records 
received pursuant to the request in the 
paragraph above, then undertake any 
further development suggested those 
records (e.g., if they do not provide 
sufficient basis for rating under the 
revised criteria that came into effect in 
October 2008, an examination for the 
findings required for rating should be 
arranged).

4.  The RO should then readjudicate these 
claims (to include, regarding the rating 
for residuals of TBI, consideration of the 
possibility of "staged" ratings, if 
indicated based on facts found).  If 
either remains denied, the RO should issue 
an appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

